
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4(b)



FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


        THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this "Amendment") is made as of the 7th day of March, 2008, between Crystal
River Capital, Inc., a Maryland corporation ("Borrower"), and Brookfield US
Corporation, f/k/a Brascan (US) Corporation ("Lender").

W I T N E S S E T H:

        WHEREAS, Borrower and Lender are parties to that certain Amended and
Restated Revolving Credit Agreement dated as of November 8, 2007 (as further
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; unless otherwise defined herein, all capitalized terms used
in this Amendment shall have the meanings ascribed to such terms in the Credit
Agreement); and

        WHEREAS, Borrower and Lender desire to amend the Credit Agreement
effective as of December 31, 2007 as hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

        1.    Amendments to the Credit Agreement.    

        (a)   Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety, effective as of December 31, 2007, as follows:

        "1.1    Accounting Terms.    Where explicitly indicated, as used in this
Agreement, the Other Documents or any certificate, report or other document made
or delivered pursuant to this Agreement, accounting terms not defined in
Section 1.2 or elsewhere in this Agreement and accounting terms partly defined
in Section 1.2 to the extent not defined, shall have the respective meanings
given to them under GAAP."

        (b)   Section 1.2 of the Credit Agreement is hereby modified and
amended, effective as of December 31, 2007, by deleting the definitions of
"Adjusted Net Portfolio Value" and "Net Income" in their entirety.

        (c)   Section 5.4 of the Credit Agreement is hereby amended and restated
in its entirety, effective as of December 31, 2007, as follows:

        "5.4    Financial Covenants.    

        (a)   For each fiscal quarter of Borrower, commencing with the fiscal
quarter ended December 31, 2007 and thereafter, maintain Net Worth in an amount
equal to not less than $100,000,000.

        (b)   Commencing in 2008, Net Worth, as reported in Borrower's most
recent financial statements, shall not decline by 60% or more from the Net Worth
as of December 31st of the previous year."

        (d)   Section 12.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

        "12.1    Term.    This Agreement, which shall inure to the benefit of
and shall be binding upon the respective successors and permitted assigns of
Borrower and Brascan, shall become

1

--------------------------------------------------------------------------------



effective on the date hereof and shall continue in full force and effect until
May 15, 2009 (the "Term") unless sooner terminated as herein provided."

        2.    Conditions of Effectiveness.    This Amendment shall become
effective as of the date hereof when, and only when, Lender shall have received:

        (a)   a counterpart of this Amendment duly executed by Borrower; and

        (b)   such other information, documents, instruments or approvals as
Lender or Lender's counsel may require.

        3.    Representations and Warranties of Borrower.    Borrower represents
and warrants as follows:

        (a)   Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland;

        (b)   The execution, delivery and performance by Borrower of this
Amendment are within Borrower's corporate powers, have been duly authorized by
all necessary corporate action and do not (i) contravene Borrower's charter or
by-laws, or (ii) violate the law or any material contractual restriction binding
on or affecting Borrower;

        (c)   No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Borrower of this Amendment;

        (d)   Each representation or warranty of Borrower set forth in the
Credit Agreement is hereby restated and reaffirmed as true and correct on and as
of the date of this Amendment, and after giving effect to this Amendment, as if
such representation or warranty were made on and as of the date of, and after
giving effect to, this Amendment (except to the extent that any such
representation or warranty expressly relates to a prior specific date or period
and except to the extent of changes in facts or circumstances permitted by the
terms of the Credit Agreement);

        (e)   This Amendment constitutes the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms; and

        (f)    No Default or Event of Default is existing.

        4.    Reference to and Effect on the Credit Agreement and the Other
Documents.    

        (a)   Upon the effectiveness of this Amendment, on and after the date
hereof each reference in the Credit Agreement to "this Agreement," "hereunder,"
"hereof" or words of like import referring to the Credit Agreement, and each
reference in the Other Documents to "the Credit Agreement," "thereunder,"
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby.

        (b)   Except as specifically amended above, the Credit Agreement and all
Other Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Borrower has no knowledge of any
challenge to Lender's claims arising under the Credit Agreement or the Other
Documents or the effectiveness of the Credit Agreement or the Other Documents.

        (c)   The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Lender under any of the Credit Agreement or the Other
Documents, nor constitute a waiver of any provision of any of the Credit
Agreement or the Other Documents. This Amendment shall not constitute a
modification of the Credit Agreement or a course of dealing with Lender at
variance with the Credit Agreement such as to require further notice by Lender
to require strict compliance with the terms

2

--------------------------------------------------------------------------------






of the Credit Agreement and the Other Documents in the future, except as
expressly set forth herein.

        5.    Costs and Expenses.    Borrower agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Lender
with respect thereto and with respect to advising Lender as to its rights and
responsibilities hereunder and thereunder.

        6.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of laws principles of such state.

        7.    Counterparts.    This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or electronic mail transmission shall be as
effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first written above.


 
 
CRYSTAL RIVER CAPITAL, INC.
 
 
By:
/s/  CLIFFORD E. LAI      

--------------------------------------------------------------------------------

Name:  Clifford E. Lai
Title:    President and Chief Executive Officer
 
 
BROOKFIELD US CORPORATION, F/K/A BRASCAN (US) CORPORATION
 
 
By:
/s/  JAY SHETH      

--------------------------------------------------------------------------------

Name:  Jay Sheth
Title:    Vice President

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4(b)



FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
